Citation Nr: 0202898	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  94-35 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for functional bowel 
syndrome, irritable bowel syndrome/spastic colon and gastric 
antral ulcer, rated as 10 percent disabling prior to July 9, 
1998 and as 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran served on active duty from November 1986 to May 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating action by the 
RO that denied a compensable rating for the veteran's service 
connected gastrointestinal disorder.  This case was remanded 
by the Board in July 1996 in order to comply with a request 
for a hearing before the Board.  The veteran subsequently 
withdrew this request in writing.  

The case was again remanded by the Board in June 1997 for 
further development by the RO.  Thereafter, in a rating 
action of December 1997 the RO increased the evaluation for 
the veteran's service connected gastrointestinal disability 
to 10 percent disabling, effective from June 30, 1993, the 
date of her claim for increase.  In a rating decision of 
January 1999 the RO increased the evaluation for the 
veteran's service connected gastrointestinal disability to 20 
percent disabling, effective July 9. 1998.  

In December 1999 the veteran again requested a hearing before 
the Board in Washington, D.C.  Although notified of the time 
and place of this hearing, the veteran failed to report.  

This case was again remanded by the Board in February 2001.  
The development requested therein having been completed by 
the RO, the case is now before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1. Prior to July 9, 1998, a gastric ulcer was not clinically 
demonstrated and the veteran's service connected 
functional bowel syndrome, irritable bowel 
syndrome/spastic colon resulted in episodes of alternating 
diarrhea and constipation with occasional abdominal 
distress; her symptoms were no more than moderate in 
severity.  

2. Subsequent to July 9, 1998, the veteran's service 
connected functional bowel syndrome, irritable bowel 
syndrome/spastic colon and gastric antral ulcer has 
resulted in moderate symptoms of alternating diarrhea and 
constipation with some weight loss and episodes of 
abdominal distress, but the veteran does not have severe 
symptoms of irritable bowel syndrome with constant 
abdominal distress; anemia has not been clinically 
demonstrated and the veteran's gastric ulcer does not 
result in recurrent incapacitating episodes occurring 4 
times a year.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
functional bowel syndrome, irritable bowel 
syndrome/spastic colon prior to July 9, 1998 have not been 
met.  38 U.S.C.A. §§ 1155, (West 1991); 38 C.F.R. § 4.114 
Diagnostic Code 7319 (1998).  

2. The criteria for an evaluation in excess of 20 percent for 
functional bowel syndrome, irritable bowel 
syndrome/spastic colon and gastric antral ulcer prior to 
July 9, 1998 have not been met.  38 U.S.C.A. §§ 1155, 
(West 1991); 38 C.F.R. § 4.114 Diagnostic Code 7304 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
provision was codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

This law was in effect at the time the RO last considered the 
claim now before the Board.  The RO informed the veteran and 
her representatives of this law and its implications for the 
current claim in a letter dated in June 2001.  She and her 
representative were previously informed of the laws and 
regulations governing the issue of an increased rating for 
her service connected gastrointestinal disability in an 
earlier statement of the case and in several supplemental 
statements of the case.  The clinical record of the veteran's 
treatment for her service connected gastrointestinal 
disability during the relevant time period appears to be 
complete, and there is no indication in the record that 
significant, relevant evidence is available, but has not been 
considered.  Therefore, no further evidentiary development 
appears to be necessary in regard to the veteran's claim for 
entitlement to an increased rating for her service connected 
gastrointestinal disorder.  

In view of the above, the Board concludes that no further 
action by the RO is necessary under the VCAA in regard to the 
veteran's claim for an increased rating for her 
gastrointestinal disorder, rated as 10 percent disabling 
prior to July 9, 1998 and as 20 percent thereafter.  The 
Board will therefore proceed to consider the merits of this 
claim on the basis of the evidence currently of record.  

I.  Factual Background

VA clinical records reflect outpatient treatment during the 
early 1990s for irritable bowel syndrome.  A barium enema 
performed in November 1992 was reported to be unremarkable 
and demonstrated no evidence of polyps, ulcerations, or 
strictures.  The veteran's height was measured as 5 feet, 5 1/2 
inches.  Medication was prescribed.   

On VA gastrointestinal examination in August 1993 the veteran 
complained of longstanding, intermittent diarrhea and 
abdominal pain.  She was described as being healthy in 
appearance.  The abdomen was soft and nontender without 
masses or organomegaly.  After evaluation, the diagnoses 
included history of irritable bowel syndrome that was 
generally stable.  

In November 1994 the veteran was seen by private medical care 
providers with complaints that included diarrhea and vomiting 
of one day's duration.  Evaluation revealed some generalized 
abdominal tenderness, but no masses or localized tenderness.  
The impressions included gastritis.  At that time the veteran 
weighed 136 pounds.  

When seen by the VA as an outpatient in April 1995, the 
veteran complained of emesis and diarrhea during the night.  
These symptoms were accompanied by headaches.  Evaluation 
revealed normal bowel sounds and the veteran's weight was 
137.8 pounds.  The diagnostic impression was episodic 
enterocolitis.  In September 1995 the veteran was seen with 
complaints of nagging lower abdominal pain of seven days' 
duration.  She had had an episode of nausea and vomiting four 
days prior to treatment.  The veteran also said that she had 
had episodes of abdominal pain accompanied by diarrhea every 
two or three months for the previous seven or eight years.  
Her last episode was said to have occurred in July 1995.  
Evaluation revealed a flat abdomen and active bowel sounds.  
There was minimal diffuse right abdominal tenderness to light 
touch.  The veteran's weight was 145 pounds.  

Private clinical records reflect occasional treatment during 
1996 for irritable bowel syndrome.  In August 1996 she was 
seen with complaints that included headaches, vertigo, nausea 
and vomiting.  The diagnoses included irritable bowel 
syndrome.  At that time she weighed 140 pounds.  The 
following month she was again seen for complaints that 
included vomiting and diarrhea of three days duration.  The 
diagnoses included irritable bowel syndrome.  At that time 
the veteran weighed 142 pounds.  

The veteran was again seen by the VA in October 1996 with 
complaints of nausea, emesis, and diarrhea with an episode of 
vomiting.  Evaluation revealed active bowel sounds.  The 
veteran weighed 145 pounds.  The impression was irritable 
bowel syndrome.  

During a private gastroenterology examination in February 
1997 the veteran gave a history of having mid to lower 
abdominal pain associated with irregular bowel habits since 
1987.  She believed that her symptoms were getting worse in 
that she would have anywhere from two to six bowel movements 
per day that were usually loose, but occasionally normal or 
slightly constipated.  The veteran also said that if she ate 
a full meal she would experience diarrhea.  Abdominal pain 
was also reported that could come either before or after 
eating.  She reported occasional nausea and said that she 
vomited about once a week.  The veteran said that her weight 
had been stable.  On evaluation the veteran's abdomen was 
soft and mildly tender in the lower aspect.  No masses or 
organomegaly was reported.  The veteran's stool was hemoccult 
negative.  The assessment was that the veteran had irritable 
bowel syndrome.  

When seen by the VA in early August 1997, the veteran's 
weight was 142.8 pounds.  She complained of lower abdominal 
pains with alternating diarrhea and constipation, as well as 
cramping and spasms.  She also reported seeing blood 
occasionally in the stool.  Later in August 1997, the veteran 
said that her gastrointestinal symptoms had worsened over the 
previous year.  During VA treatment in September 1997 the 
veteran reported that she had episodes of nausea with 
vomiting that occurred between two and four times a month.  
Occasional heartburn was also reported.  Evaluation revealed 
mild tenderness in the right upper quadrant of the 
epigastrium and in the lower abdomen.  

On VA medical examination in November 1997 the veteran gave a 
history of alternating constipation and loose stools since 
1987.  These periods varied in intensity and sometimes were 
associated with vomiting.  Hematemesis was denied, but she 
had had episodes of blood from the rectum, although stool 
testing had been negative for blood.  There had been no 
weight gain or weight loss, but the veteran said that she had 
two episodes of nausea and vomiting per week.  It was 
reported that constipation was infrequent.  When the veteran 
had diarrhea she had six loose stools per day and she 
indicated that she suffered from diarrhea 2-3 days a week and 
had had severe abdominal pain that required her to lie down 
in bed about once a week.  The abdominal pain was in the left 
lower quadrant and it radiated into the mid quadrant and the 
right quadrant.  It was reported that there was no clinical 
evidence of malnutrition.  The impression was most likely 
spastic colon and/or dyspepsia.  The examiner commented that 
the veteran's symptoms seemed to be incapacitating, at least 
to her.  The episodes of diarrhea seemed to be incapacitating 
the veteran and limiting her ability to work.  

The veteran was hospitalized in a private facility in July 
1998 with complaints of severe epigastric and lower chest 
pain accompanied by nausea and vomiting of blood clots.  She 
was admitted through the emergency room.  An upper endoscopy 
on July 9, 1998 showed a huge antral gastric ulcer.  There 
was no evidence of duodenal ulcer disease.  A stomach biopsy 
revealed a large gastric ulcer without evidence of 
malignancy.  In August 1998 the veteran underwent an upper 
endoscopy which showed an active prepyloric ulcer, a hiatal 
hernia and diffuse gastritis.  She was treated with an 
antibiotic and anti-secretory agents to help heal her ulcer 
and eliminate the Helicobacter pylori.  During outpatient 
treatment in September 1998 it was reported that a repeat 
endoscopy showed an 80 percent healing of the antral ulcer.  
It was also reported that the veteran weighed 126 pounds and 
had lost 4 pounds since mid August 1998.  The veteran was to 
be maintained on medication over the next 6 to 12 months, and 
if she continued to lose weight a medical work-up might be 
needed to rule out other causes of weight loss.  When she was 
seen in late 1998 it was noted that she had no symptoms of 
any ongoing gastrointestinal problems.  

When seen as an outpatient by the VA in March 1999 the 
veteran was reported to weigh 124 pounds, down from 138 
pounds in July 1998.  It was further reported that she had 
episodes of diarrhea every 2 to 3 weeks and was occasionally 
constipated for 3 or 4 days at a time.  When seen later in 
March 1999 the veteran weighed 126 pounds.  It was noted that 
she had no appetite and was eating only small amounts.  In 
April 1999 she was seen in the nutrition clinic for 
instruction in general nutrition; her eating habits were 
described a very poor.  A barium enema was performed in May 
1999 and revealed no evidence of mucosal irregularity or mass 
lesion.  

On VA medical examination in June 1999 the veteran said that 
she had some stomach pain particularly when her stomach was 
empty.  She had not had any bleeding from her gastric ulcer 
since 1998, but she did have episodes of nausea and 
occasional vomiting.  The veteran continued to have 
alternating periods of diarrhea and vomiting.  There had been 
no rectal bleeding and no history of anemia.  Evaluation 
revealed her weight to be 121 pounds.  There was no evidence 
of anemia on examination.  Evaluation of the abdomen was 
within normal limits.  The diagnoses were a history of 
gastric ulcer with history of past bleeding with symptoms of 
epigastric pain suggestive of an ulcer, and probable 
irritable bowel syndrome that apparently responds reasonably 
well to medication.  

A VA performed upper endoscopy of July 1999 was interpreted 
as showing a 1.3 centimeter adenomatous appearing lesion in 
the antrum along the lesser curve, suspected to be a gastric 
tumor of unknown nature.  A pathology study revealed focal 
gastritis with no evidence of metaplasia. 

During VA outpatient treatment in February 2000 the veteran 
complained of vomiting blood for two days.  She was also 
experiencing diarrhea.  Evaluation revealed that the veteran 
weighed 120 pounds.  Epigastric tenderness and active bowel 
sounds were reported.  There was no guarding, rebound, or 
spasm.  The veteran's stool was hemoccult negative.  A CBC 
study was within normal limits.  

On VA examination in July 2001, the veteran reported that she 
had diarrhea 3 to 4 times a week which she described as loose 
bowel movements that occurred about 4 times a day.  She also 
had occasional constipation that would last up to 3 days.  
Any type of food had some effect on her, usually diarrhea.  
The veteran reported episodes of nausea that occurred 3 times 
a week, usually in the mornings, but this could also occur 
after meals.  She also reported episodes of vomiting that 
occurred once or twice a week.  In addition she said that she 
had cramping episodes with spasms and a sore bloated stomach 
that occurred three times a week, mostly in the morning.  The 
veteran reported that her normal weight was 141 pounds and 
that her weight had dropped to 113 pounds after she developed 
an ulcer.  Her current weight was 137 pounds, but she said 
that it had taken two years to regain that weight.  
Evaluation revealed the veteran to be well developed and well 
nourished.  Her abdomen was soft with normoactive bowel 
sounds.  The abdomen was non scaphoid and she had moderate 
left upper quadrant deep tenderness.  

The impression was that the veteran had irritable bowel 
syndrome with a status post gastric ulcer.  She had frequent 
symptoms related to these problems, or at least related to 
the bowel syndrome that affected her ability to eat and 
sleep, although the only objective finding was left upper 
quadrant tenderness.  It was noted that an upper 
gastrointestinal series showed that the veteran's antral 
ulcer had healed.  The doctor opined that there was no 
objective reason why the veteran could not obtain and retain 
employment as long as the employer was aware that the veteran 
required intermittent restroom breaks and the veteran herself 
was committed to maximizing her work and minimizing her focus 
on symptoms.  

Copies of leave requests from an employer were received in 
August 2001.  These records covered the period from late 
January 1996 to late September 1996.  These showed that the 
veteran was absent due to illness on 12 occasions during that 
period.  Of this number, the illness was reported as an upset 
stomach with diarrhea and nausea on one occasion.  On four 
occasions the illness was reported to be a stomach virus and 
on one occasion the illness was noted to be solely an upset 
stomach.  On one other occasion the illness was noted to be 
an upset stomach and headaches.  The veteran's illness was 
reported to be a sinus infection with an upset stomach on 
three occasions and it was noted on one such occasion that 
the medication prescribed for the sinus infection was causing 
her stomach symptoms.  One the remaining two occasions the 
illness was reported only as a sinus infection.  

II. Legal Analysis.  


Service connected disabilities are rated in accordance with a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  Separate disability codes 
identify the various disabilities.  38 U.S.C.A. § 1155, Part 
4.  

The basis of a disability evaluations is the ability of the 
body as a whole, or of the psyche, or a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10 (2001).    

A noncompensable rating is applicable to irritable bowel 
syndrome if mild with disturbances of bowel function with 
occasional episodes of abdominal distress.  The next higher 
rating of 10 percent requires moderate symptoms with frequent 
episodes of bowel disturbance with abdominal distress.  A 30 
percent rating is warranted for severe irritable bowel 
syndrome with diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress.  
This is the highest schedular rating provided under the 
rating schedule.  38 C.F.R. § 4.114, Diagnostic Code 7319 
(2001).  

A gastric ulcer if mild with recurring episodes once or twice 
yearly will be assigned a 10 percent rating.  A gastric ulcer 
if moderate with recurring severe symptoms two or three times 
a year averaging 10 days in duration; or with continuing 
moderate symptoms will be assigned a 20 percent rating. A 
gastric ulcer if moderately severe, but less than severe with 
impairment of health manifested by anemia and weight loss; or 
recurring incapacitating episodes averaging 10 days or more 
in duration at least 4 times a year will be assigned a 40 
percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7304 
(2001).

Hypertrophic gastritis (identified by gastroscope) will be 
rated as 10 percent disabling when chronic, with small 
nodular lesions, and symptoms.  A 30 percent rating will be 
assigned when the disability is chronic with multiple small 
eroded or ulcerated areas, and symptoms.  A 60 percent rating 
requires severe hemorrhages, or large ulcerated or eroded 
areas.  38 C.F.R. § 4.114, Diagnostic Code 7307 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).  

It has been contended by and on behalf of the veteran that 
she should be assigned two separate ratings for her service 
connected gastrointestinal symptomatology, one based on her 
functional bowel disability and the other reflecting the 
symptomatology resulting from her gastric ulcer.  According 
to 38 C.F.R. § 4.113, there are diseases of the digestive 
system, particularly within the abdomen, which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and disturbance 
in nutrition.  Consequently, certain coexisting diseases in 
this area do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. 
§ 4.14.

The provisions of 38 C.F.R. § 4.114 mandate that ratings 
under diagnostic codes 7301 to 7329 inclusive will not be 
combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture with elevation to the next 
higher disability evaluation where the severity of the 
overall disability warrants such elevation.  

In regard to the veteran's service connected gastrointestinal 
symptomatology prior to July 9, 1998, the Board notes that 
the veteran's gastric ulcer was initially diagnosed after an 
endoscopy performed on July 9, 1998, during a private 
hospitalization for gastrointestinal complaints.  Later, in 
August 1998, gastritis was also found.  Since there were no 
medical findings of a stomach ulcer prior to the July 1998 
emergency hospital admission, it is proper that the veteran's 
service connected gastrointestinal disability should be 
evaluated under the criteria of Diagnostic Code 7319, 
irritable bowel syndrome, during the period prior to that 
date.  

The veteran's medical records for the period prior to July 
1998 reveal occasional outpatient treatment for complaints of 
abdominal distress accompanied by diarrhea and, less 
frequently constipation.  It is noted that her 
gastrointestinal disability was described as stable after a 
VA examination August 1993 and in April 1995 the veteran was 
noted to have episodes of abdominal distress accompanied by 
diarrhea about once every two or three months.  Employment 
records are in the claims folder that show that the veteran 
missed about 10 days of work during the period from January 
1996 through September 1996 due to symptoms that included 
stomach complaints, but these records also suggest that a 
significant portion of her stomach complaints at that time 
were due to a reaction to medication taken for a sinus 
infection and were not related to her service connected 
gastrointestinal disability.  It is also significant that 
during the period prior to July 1998 the veteran's weight was 
generally stable.  She was not found to be anemic.  In view 
of this evidence, the Board concludes that the 
gastrointestinal symptoms attributable to the veteran's 
service connected irritable bowel disorder prior to July 9, 
1998 were no more than moderate in severity, albeit 
productive of frequent episodes of bowel disturbance with 
abdominal distress.  However, such symptoms clearly cannot be 
considered to "severe" with more or less constant abdominal 
distress.  Therefore, the veteran's service connected 
gastrointestinal disability was adequately reflected by the 
10 percent rating assigned before July 9, 1998 and an 
evaluation in excess of that rating is not warranted prior to 
that date.  

In July 1998 the veteran's symptoms obviously worsened in 
comparison with those previously reported and discussed 
above.  Severe epigastric pain accompanied by nausea and the 
vomiting of blood was noted.  The veteran was forced to seek 
hospital treatment through the emergency room.  A stomach 
biopsy revealed a bleeding gastric ulcer and a finding of 
gastritis was made.  During the period from July 1998 to 
February 2000 the veteran's weight dropped from about 138 
pounds to 120 pounds.  In March 1999 it was clinically noted 
that she was having episodes of diarrhea every 2 to 3 weeks 
with occasional episodes of constipation that lasted 3 to 4 
days.  However, at no point has any clinical evidence of 
anemia been reported and the veteran's irritable bowel 
syndrome symptoms were described as responding reasonably 
well to treatment following a July 1999 VA examination.  By 
the time of a further VA examination conducted in July 2001, 
an upper gastrointestinal series showed that the veteran's 
gastric ulcer had healed.  At that time she was also noted to 
have regained much of the weight lost earlier due to her 
gastric ulcer.  She continued to have recurrent episodes of 
diarrhea several times a week as well as nausea and cramping 
episodes with spasms and bloating.  However clinical 
examination was essentially negative, with the exception of 
moderate deep tenderness in the left upper quadrant.  

The above evidence indicates clearly that the veteran's 
gastrointestinal symptomatology clearly increased from July 
1998 on and merited the assignment of the 20 percent 
disability rating which has been assigned from that time on.  
However, the evidence does not show that the veteran's 
current symptoms due to her service connected 
gastrointestinal disorder result in more or less constant 
abdominal distress so as to warrant a 30 percent evaluation 
under Diagnostic Code 5319.  Moreover, the evidence certainly 
does not show that current symptoms associated with her 
gastric ulcer are moderately severe in degree with weight 
loss and anemia or flare-ups of ulcer symptoms occurring at 
least 4 times annually so as to warrant an evaluation in 
excess of 20 percent under the provisions of Diagnostic Code 
7304.  As noted above, antibiotic therapy was initiated for 
the ulcer and it healed.  Likewise rating this disability 
under the gastritis code would not result in a higher rating 
in view of the absence of evidence of multiple small eroded 
or ulcerated areas.  Under the circumstance presented in this 
case, and with the provisions of 38 C.F.R. §§ 4.113, 4.114 in 
mind, the Board finds that, for the period beginning in July 
1998, an evaluation in excess of 20 percent for the veteran's 
service connected gastrointestinal disability is not 
warranted.  


ORDER

Entitlement to an increased rating for functional bowel 
syndrome, irritable bowel syndrome/spastic colon and gastric 
antral ulcer, rated as 10 percent disabling prior to July 9, 
1998 and as 20 percent thereafter is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

